         Case 1:19-cv-00810-RBW Document 27 Filed 04/12/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                   )
INFORMATION CENTER,                  )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )  Civil Action No. 19-cv-810 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE,                             )
                                     )
                  Defendant.         )
___________________________________ )

      DEFENDANT’S RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE

       On April 11, 2019, the Court ordered the parties to show cause why this case should not be

consolidated with Leopold v. Department of Justice, No. 19-957. Order, Dkt. 26. The government

agrees to the consolidation, because these cases “involve a common question of law or fact” under

Federal Rule of Civil Procedure 42(a). Specifically, both cases argue for disclosure of the same

document, the final Mueller Report.

       Once consolidated, the Court should deny the pending motion for preliminary injunction

in Leopold for the same reasons that it denied the request for the same emergency relief in this

case, and order the Plaintiffs to appear at the status conference scheduled for May 2, 2019, at 10:00

a.m. A proposed order is attached.

Dated: April 12, 2019                         Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              Civil Division

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director
                                              Federal Programs Branch

                                                 1
Case 1:19-cv-00810-RBW Document 27 Filed 04/12/19 Page 2 of 3




                           /s/ Courtney D. Enlow
                           COURTNEY D. ENLOW
                           Trial Attorney
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, N.W.
                           Room 12102
                           Washington, D.C. 20005
                           Tel: (202) 616-8467
                           Email: courtney.d.enlow@usdoj.gov

                           Counsel for Defendant




                              2
         Case 1:19-cv-00810-RBW Document 27 Filed 04/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 12, 2019, I electronically transmitted the foregoing to the

parties and the clerk of court for the United States District Court for the District of Columbia using

the CM/ECF filing system.



                                               /s/ Courtney D. Enlow
                                               COURTNEY D. ENLOW
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Room 12102
                                               Washington, D.C. 20005
                                               Tel: (202) 616-8467
                                               Email: courtney.d.enlow@usdoj.gov




                                                  3
         Case 1:19-cv-00810-RBW Document 27-1 Filed 04/12/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ELECTRONIC PRIVACY                   )
INFORMATION CENTER,                  )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )  Civil Action No. 19-cv-810 (RBW)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE,                             )
                                     )
                  Defendant.         )
___________________________________ )

                                   [PROPOSED] ORDER

         Upon consideration of Defendant’s Response to the Court’s Order to Show Cause, it is

hereby ORDERED this case is consolidated with Leopold v. Department of Justice, No. 19-957.




Dated:                                      ____________________________________
                                            THE HONORABLE REGGIE B. WALTON
                                            UNITED STATES DISTRICT JUDGE
